
	

114 HRES 564 IH: Expressing the sense of the House of Representatives that the symbols and traditions of Christmas should be protected for use by those who celebrate Christmas.
U.S. House of Representatives
2015-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 564
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2015
			Mr. Lamborn (for himself, Mr. Forbes, Mrs. Hartzler, Mr. Goodlatte, Mr. Miller of Florida, Mr. Aderholt, Mr. Flores, Mr. Fleming, Mr. Huelskamp, Mr. Neugebauer, Mr. Walker, Mr. King of Iowa, Mr. Babin, Mr. Grothman, Mr. Tipton, Mr. Jordan, Mr. Roe of Tennessee, Mr. Zinke, Mr. Walberg, Mr. Weber of Texas, Mr. Wenstrup, Mr. Franks of Arizona, Mr. LaMalfa, Mr. Pearce, Mr. Cole, Mr. Fleischmann, Mr. Hultgren, Mr. Barr, Mr. Gibbs, Mr. Rokita, Mr. Fortenberry, Mr. Kelly of Mississippi, Mr. Harper, Mr. Allen, Mr. Austin Scott of Georgia, and Mr. Yoho) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the symbols and traditions of Christmas
			 should be protected for use by those who celebrate Christmas.
	
	
 Whereas Christmas is a national holiday celebrated on December 25; and Whereas the Framers intended that the First Amendment of the Constitution, in prohibiting the establishment of religion, would not prohibit any mention of religion or reference to God in civic dialog: Now, therefore, be it
		
	
 That the House of Representatives— (1)recognizes the importance of the symbols and traditions of Christmas;
 (2)strongly disapproves of attempts to ban references to Christmas; and (3)expresses support for the use of these symbols and traditions by those who celebrate Christmas.
			
